Citation Nr: 1545873	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  08-11 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, posttraumatic stress disorder (PTSD), and alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1986 to June 2006.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from September 2007 and October 2008 rating decisions of the RO in Roanoke, Virginia.  This case was first before the Board in August 2012, where the Board, in pertinent part, remanded the issue on appeal for additional development, to include a VA mental health secondary service connection examination and opinion.  After the appropriate development was conducted, the case again came before the Board in May 2015.  After considering new evidence received by VA, the issue on appeal was again remanded for a direct service connection opinion.  Unfortunately, for the reasons discussed below, due to additional evidence received during the second remand the Board must once again remand the issue on appeal for an addendum opinion.  As such, the Board need not discuss whether the Agency of Original Jurisdiction (AOJ) adequately complied with May 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As addressed in the May 2015 Board remand, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a psychiatric disability, to include depression, PTSD, and alcohol abuse, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran testified before the undersigned Veterans Law Judge at a June 2012 Central Office Board hearing in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the AOJ.


REMAND

Service Connection for a Psychiatric Disability

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (west 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In its May 2015 remand, the Board ordered the AOJ to obtain all outstanding VA treatment (medical) records pertaining to the treatment of the Veteran's psychiatric disabilities from October 2013.  The treatment records obtained reflect that in October 2014, and as recently as May 2015, the Veteran was diagnosed with PTSD.

The Veteran submitted PTSD stressor statements in June 2015, alleging two possible stressors for the PTSD.  The first advanced stressor was the Veteran learning of his wife's rape in 1990 while the Veteran was deployed.  As to the second stressor, the Veteran, who works at the Navy Yard in Washington, D.C., also advanced being present when a gunman opened fire and killed multiple coworkers in 2013.  The Board notes that this stressor took place after the Veteran's separation from service.

VA treatment records reflect that the Veteran's mental health symptoms worsened after the Washington Navy Yard shooting, which would tend to indicate that the newly diagnosed PTSD is related to that stressful incident.  A United States Department of Labor attending physician's report from October 2013 diagnosed the Veteran with major depressive disorder and acute stress disorder, opined that the Navy Yard shooting caused or aggravated the disabilities, and went on to note the presence of possible PTSD symptoms.  On the other hand, VA also received an October 2014 VA treatment record in which a VA attending physician-psychiatrist stated that the Veteran reported a history of PTSD "which appears related to wife's rape in 1990."

Pursuant to the May 2015 Board remand, the Veteran received a new VA examination for mental disorders, other than PTSD and eating disorders, in July 2015.  The examination report reflects that the Veteran was diagnosed with major depressive disorder and alcohol use disorder.  While the VA examiner did not diagnose PTSD, under relevant mental health history the VA examiner noted that the Veteran had most recently been diagnosed with PTSD, "but the Criterion A stressor for a PTSD diagnosis was not clear, though his wife's rape and the fact that the Veteran was present during the Navy Yard shooting were mentioned in the clinical record."

While the VA examiner did not diagnose the Veteran with PTSD, neither did she adequately explain why the VA Medical Center (VAMC) diagnosis was incorrect.  As such, the Board finds a remand necessary to obtain an addendum opinion addressing whether the Veteran currently has a diagnosis of PTSD, and if so, whether the disability is related to one of the advanced stressors.

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran continues to receive mental health counseling from VA.  On remand the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from May 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's psychiatric disabilities, not already of record, for the period from May 2015.

2.  Return the July 2015 VA mental health examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

A)  Does the Veteran have a current diagnosis of PTSD?  If the VA examiner finds that the Veteran does not have a current diagnosis of PTSD, the VA examiner should explain why the previous VAMC diagnosis of PTSD is incorrect.

B)  If the Veteran does have a current diagnosis of PTSD, was the Veteran's learning of his wife's rape an adequate stressor to support a diagnosis of PTSD; and, if so, are the Veteran's current PTSD symptoms related to this stressor?  

C)  If the Veteran has a current diagnosis of PTSD that is not related to learning of his wife's rape, is the Veteran's experience during the Washington Naval Yard shooting an adequate stressor to support a diagnosis of PTSD; and, if so, are the Veteran's current PTSD symptoms related to this stressor?

3.  Then readjudicate the issue of entitlement to service connection for a psychiatric disability, to include depression, PTSD, and alcohol abuse.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




